DETAILED ACTION
Final Rejection

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Status
	Claims 1-30 were cancelled.  Claims 31, 32, 35-37, 44-47, and 50 were amended.  Claims 31-50 remain pending.  

Response to Arguments
 Applicant’s arguments, see pgs. 7-8, filed 11/4/2020, with respect to the rejection(s) of claim(s) 31, 35, and 50 under 35 U.S.C. § 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Maley et al. (US 2004/0096410).
A few of the arguments are addressed by the Office below.  Applicants argue that claim 31 has been amended to overcome the applied art.  In particular Applicant argues that the hydrogel layer taught by the Wang et al. reference is not adapted to provide adhesion to the skin region (pg. 7).  The Office however believes that Wang may be interpreted in a different way to teach this feature (see rejection below) with evidentiary support.  In addition, Applicant notes the advantages that flow from the positioning and composition of the first layer of claim 31 and specifically argues that it provides a barrier to inteferent molecules.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  This response also applies to the arguments for claims 35 and 50 as well. Applicants also note that the secondary references do not cure any of the alleged deficiencies of Wang.  The Office agrees that the secondary references do not teach the limitations in question, but notes that the secondary references were used to teach a different feature. 

Claim Objections
Claim 1 is objected to because of the following informalities:  change “path” in line 2 to “patch”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 31-45 and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2017/0325724) as evidenced by Maley et al. (US 2004/0096410).
Regarding claim 31, Wang et al. disclose a chemical monitoring system ([0004] – “Techniques, systems, and devices are disclosed for non-invasive and wearable biosensing or chemical monitoring”) comprising: 
a skin patch for detecting ethanol (Fig. 11A, [0160] – “FIG. 11 shows an exemplary tattoo-based transdermal alcohol sensor devices and systems”) in perspiration ([0157] – “The disclosed wearable electrochemical sensors can detect metabolites and electrolytes in a non-invasive way using sweat”), the skin path comprising a first layer permeable to perspiration fluid (a quick summary of Wang is necessary before identifying the layer of interest; the alcohol sensing embodiment taught by Wang et al. is shown at least in Figs. 1D, 11, 14, 15, and 31D; Wang et al. describe the transdermal alcohol sensor in what is termed a “tattoo” configuration and notes in [0126] that a temporary transfer tattoo based paper serves as a substrate; [0216]-[0219] describe the embodiment in general terms as it applies to electrochemical detection of alcohol and other molecules of interest; [0164]-[0165] describes how the layers of the sensing system is constructed – electrodes are screen printed onto the tattoo substrate, a transparent insulator is printed on top of the electrodes, a functional layer comprising AOx enzyme, BSA, and chitosan is casted on top of the electrodes, an agarose gel is then casted onto an electrode; a PVA gel is then used to cover the anode and cathodes; [0218] specifically notes that an adhesive sheet capable of adhering to the skin may be attached at the end of the process over the electrode pattern; this adhesive sheet is interpreted as the first layer; per [0114], the skin is induced to sweat, sweat and accompanying molecules of interest including ethanol traverses the different layers of the sensor to reach the measurement electrodes), the first layer being a polymer layer adapted to provide adhesion to a skin region (Wang et al. mentions in a different but similar embodiment for measuring glucose from sweat that the adhesive layer may comprise a urethane in [0148] – “The tattoo- or patch-based electrochemical biosensor device 700 includes a pressure sensitive adhesive membrane 702 … wide range of commercial urethane … membranes”; it would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Wang et al.’s alcohol sensor to use the adhesive material for the glucose sensor embodiment also taught by Wang for adhering the sensor to the skin because it amounts to amounts to combining prior art elements according to known methods to yield predictable results; all the claimed elements were known in the prior art and the level of alcohol in sweat can be monitored under consumption of alcohol beverage by performing ionotophoresis (5 minutes), waiting (about 5 minutes), and amperometric detection by integrated flexible electronics” – this implies an electrical detector for sensing a current); a second layer located between the first layer and the electrical detector (Fig. 11B reproduced below shows the functionalized layer mentioned above indicated by an arrow that would lie between the electrical detector and the adhesive layer; the electrical detector is shown above both electrodes generally at 1400 in Fig. 14; Fig. 31E also generally shows the placement of the electrical sensing circuit 3177 above the electrodes which further confirms the location of the second layer relative to the other two structures), wherein the second layer being adapted to receive the perspiration fluid via the first layer (Fig. 11, part B reproduced below shows the how sweat and alcohol migrates into the functionalized layer and on to the detection system; the sweat\alcohol must travel through the adhesive layer/first layer to arrive at the functionalized layer/second layer); wherein a property of the second layer changes upon receiving ethanol ([0161] – “Enzymetric reaction of alcohol oxidase and modification of working electrode on Prussian Blue (PB) transducer are shown in FIG. 11, part (B) (1106)”); the second layer being made at least in part of a film or matrix comprising Alcohol Oxidase (see previous citations to 
the chemical monitoring system further comprising a processor adapted to receive the parameter data and to return an output indicative of a presence of ethanol in a subject's body based on the parameter data ([0162] – “As shown in FIG. 11, part (C) (1108), the level of alcohol in sweat can be monitored under consumption of alcohol beverage by performing ionotophoresis (5 minutes), waiting (about 5 minutes), and amperometric detection by integrated flexible electronics (about 2.5 minutes) and data can be transmitted wirelessly to a mobile device or lap-top via Bluetooth communication, for example, in real-time. Other wireless communications protocols can also be used”, the output is displayed on the mobile device per [0116] – “In some implementations, the electronic system can include a display to present the analyzed data to the user”).
[AltContent: rect]
    PNG
    media_image1.png
    870
    586
    media_image1.png
    Greyscale

Regarding claim 32, Wang et al. disclose the chemical monitoring system further comprising a housing  (housing was interpreted as at least a combination of the flexible substrate layer and the insulating layers that both surround the sensing structures, see [0009]) comprising communication means (Fig. 11C shows wireless connectivity between the patch and a mobile device which implies communication means, see also [0116]); optionally wherein the housing is removably coupled to the skin patch (this structure was treated as optional and hence not needed).
Regarding claim 33, Wang et al. disclose wherein the processor is located within the housing (see embodiment in Fig. 6A and 6B where a processing unit is included in the skin patch) or wherein the processor is located in a device remote from the skin patch (see the embodiment in Fig. 11C where data may be transmitted to an external device or [0142] – “In some implementations, the data processing unit can be implemented by a computer system or communication network accessible via the Internet (referred to as `the cloud`) that includes one or more remote computational processing devices (e.g., servers in the cloud).
Regarding claim 34, Wang et al. disclose wherein the skin patch comprises a radio frequency device ([0142] – “For example, various types of wired or wireless interfaces compatible with typical data communication standards can be used in communications of the data processing unit via the wireless transmitter/receiver unit 620, e.g., including, but not limited to, Universal Serial Bus (USB), IEEE 1394 (FireWire), Bluetooth, IEEE 802.111, Wireless Local Area Network (WLAN), Wireless Personal Area Network (WPAN), Wireless Wide Area Network (WWAN), WiMAX, IEEE 802.16 (Worldwide Interoperability for Microwave Access (WiMAX)), 3G/4G/LTE cellular communication methods, and parallel interfaces” and wherein the housing comprises a reader for reading the radio frequency device ([0142] – “input/output unit (I/O) 618”).
Regarding claim 35
a first layer permeable to perspiration fluid, the first layer being a polymer layer adapted to provide adhesion to a skin region (see claim 31 rejection above); 
an electrical detector (see claim 31 rejection above);
a second layer located between the first layer and the electrical detector, wherein the second layer is adapted to receive the perspiration fluid via the first layer, wherein a property of the second layer changes upon receiving ethanol; the second layer being made at least in part of a film or matrix comprising Alcohol Oxidase (see claim 31 rejection above); and
wherein the electrical detector is adapted to detect parameter data indicative of the property of the second layer (see claim 31 rejection above).
Regarding claim 36, Wang et al. disclose the skin patch further comprising a transmitter coupled to the electrical detector ([0142] – “For example, various types of wired or wireless interfaces compatible with typical data communication standards can be used in communications of the data processing unit via the wireless transmitter/receiver unit 620, e.g., including, but not limited to, Universal Serial Bus (USB), IEEE 1394 (FireWire), Bluetooth, IEEE 802.111, Wireless Local Area Network (WLAN), Wireless Personal Area Network (WPAN), Wireless Wide Area Network (WWAN), WiMAX, IEEE 802.16 (Worldwide Interoperability for Microwave Access (WiMAX)), 3G/4G/LTE cellular communication methods, and parallel interfaces), adapted to transmit the detected parameter data to a processor (Fig. 11C shows wireless connectivity between the patch and a mobile device, see also [0116]); optionally wherein the transmitter comprises a radio frequency tag (the Office treated this limitation as optional).
Regarding claim 37
Regarding claim 38, Wang et al. disclose wherein the detector is adapted to detect the parameter data in real-time ([0155] – “disclosed is a novel solution to monitor BAC non-invasively in real-time using a wearable tattoo-based biosensor named `AlcoTatt`”).
Regarding claim 39, Wang et al. disclose wherein the second layer is functionalized ([0009] – “In some implementations, for example, the working electrode includes a hydrogen peroxide sensing transducer, such as Prussian Blue”; the Office takes Official Notice that Prussian Blue sensor is an electrochemical transducer with Prussian Blue deposited on the electrode which is a catalyst for hydrogen peroxide reduction in the presence of oxygen).
Regarding claim 40, Wang et al. disclose wherein the second layer includes at least one of a polymer matrix, a gel matrix, and a polymer layer (the functionalized layer identified in the rejection above includes an agarose gel layer and a chitosan layer, either would satisfy one or more of these options).
Regarding claim 41, Wang et al. disclose wherein the matrix or layer comprises a plurality of probes adapted to interact with ethanol such that an electrical property of the matrix or layer changes upon probe-analyte interaction; wherein the probe-analyte interaction includes at least one of a chemical reaction and a binding event (see reaction in Fig. 11B reproduced above where the Prussian Blue sensor measures ethanol amount through the reaction of alcohol in the presence of alcohol oxidase to yield an aldehyde and hydrogen peroxide, the hydrogen peroxide is then reduced, the reaction yields the amperograms shown in Fig. 13C where blood alcohol level is correlated to the current response of the biosensor).  
Regarding claim 42
Regarding claim 43, Wang et al. disclose wherein the property of the second layer comprises at least one of a chemical property and an electrical property (as noted previously, the reaction of ethanol in the presence of Aox produces a current that is read by the sensor, the current being proportional to the amount of ethanol present in the sweat).
Regarding claim 44, Wang et al. disclose wherein the electrical detector is adapted to detect the change in the property of the second layer by detecting at least one of a capacitance, an inductance, a resistance, and a conductivity value of the second layer (although amperometric technique was noted in the above reactions, Wang also teaches at claim 45 that other techniques are possible including conductometric ones).
Regarding claim 45, Wang et al. disclose wherein the electrical detector comprises at least one electrode in contact with the second layer (Fig. 1D shows an electrode layer coupled to the first/gel layer), and/or wherein the electrical detector is an impedance detector adapted to detect the change in the property of the second layer by detecting an impedance value of the second layer (this limitation treated as optional, although Wang does disclose impedance sensing as an option at [0229]).
Claim 50 was interpreted as the method performed by the system of claim 31 and is therefore rejected using the same argument above for claim 31.  In addition, Wang et al. disclose: 
transmitting the parameter data to a processor ([0162] – “As shown in FIG. 11, part (C) (1108), the level of alcohol in sweat can be monitored under consumption of alcohol beverage by performing iontophoresis (5 minutes), waiting (about 5 minutes), and amperometric detection by integrated flexible electronics (about 2.5 minutes) and data can be transmitted wirelessly to a mobile device or lap-top via Bluetooth communication, for example, in real-time. Other wireless communications protocols can also be used”); 
analysing the parameter data using the processor ([0142] – “In some implementations, the data processing unit can be implemented by a computer system or communication network accessible via the Internet (referred to as `the cloud`) that includes one or more remote computational processing devices (e.g., servers in the cloud);
outputting a result indicative of a presence of ethanol in the subject’s body (the output is displayed on the mobile device per [0116] – “In some implementations, the electronic system can include a display to present the analyzed data to the user”). 
Claims 46-48 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. as evidenced by Maley as applied to claim 35 above and in view Schoendorfer et al. (US 5899856).  
Regarding claim 46, Wang et al. do not disclose the skin patch further comprising an identifier.  However, Schoendorfer et al. teach a dermal patch for detecting long term alcohol consumption that includes an identifier (see col. 8, last paragraph – “The dermal patch 10 may include indicia 29 to identify the patch. For example, as shown in FIG. 1, a multi-digit serial number or bar code may be printed underneath the first film 12 so that the identification indicia can be read through the film when the dermal patch is applied to a wearer's skin”).  It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Wang et al. to include an identifier as taught by Schoendorfer for identifying the patch because Schoendorfer et al. teach that such identifiers are useful for chain-of-custody identification of the dermal patch.  There would have been a reasonable expectation of success given that this amounts to simply a printer number or bar code on the patch.
Regarding claim 47, Wang et al. also do not disclose the skin patch further comprising a tamper detection arrangement adapted to indicate interference with the patch.  Schoendorfer et al. also teach that the patch includes features that permit the determination of whether a patch has been tampered with (col. 14, 2nd paragraph – “Before removing the dermal patch, the technician determines visually whether the dermal patch has been compromised during wear by detecting a change in patch appearance generally associated with patch removal or tampering. Because the preferred adhesive layer can be applied securely to a subject's skin only once, removal and reapplication to skin is readily detected by the patch's degree of adhesion and transparency. Exfoliated stratum corneum cells stick to the preferred adhesive during patch removal making secure adhesive reattachment impossible. Moreover, the retained skin cells produce a cloudy nontranslucent appearance to the polyurethane layer with adhesive lower surface at the patch's border. Similarly, rips or punctures to the patch, portions of cloudy appearance in the patch's perimeter border area, discoloration of the patch or surrounding skin, or inflammation around or under the patch are readily detectable evidence of tampering. If removal or tampering is detected, the technician records that information for use in interpreting the analysis results”, see also example 1 starting in col. 15).  It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Wang et al. to include tampering indication features as taught by Schoendorfer et al. for ensuring the patch has not been compromised because this helps prevent cheating by the user.  There would have been a reasonable expectation of success given that the features taught by Schoendorfer appear to be simple features such as choosing a particular type of adhesive.  
Regarding claim 48, Wang et al. also do not disclose wherein the tamper detection arrangement comprises a perforation of at least one of the first layer and the second layer.  However, Schoendorfer et al. also teach this feature (see above quotation referencing rips on the patch).  The rationale for modifying is the same as in claim 47.
Claim 49 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. as evidenced by Maley et al. as applied to claim 35 and in view of Schoendorfer et al. as applied to claim 47 and further in view of Ghazarian (US 2016/0081587).  Wang and Schoendorfer et al. do not disclose wherein the tamper detection arrangement comprises generation of an electrical signal.  However, Ghazarian teaches a breathalyzer apparatus for measuring blood alcohol levels (see Abstract) that includes a tamper detection feature where tampering with the housing results in the transmission of a signal to a monitoring station ([0007] – “It is another objective of the present invention wherein the breathalyzer apparatus is attached to the person to be monitored with a tamper detection strap having a tamper detection housing, any attempt to tamper with the housing or the strap, or removal of the apparatus, the present invention apparatus transmits a tamper detection signal to a monitoring station).  It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to further modify Wang et al. to include the tamper detection output signaling taught by Ghazarian for alerting a monitoring unit because permits real-time monitoring of a user to ensure compliance with a rehab program.  There would have been a reasonable expectation of success given that alarm system technology is well-established.

Conclusion
Claims 31-50 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tho Q. Tran whose telephone number is (571)270-1892.  The examiner can normally be reached on 7-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 5712725596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THO Q TRAN/               Examiner, Art Unit 3791      

/JACQUELINE CHENG/Supervisory Patent Examiner, Art Unit 3791